DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  acronyms should be spelled out in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak U.S. Publication No. (2008/0295850 A1) in view of Engel U.S. Publication No. (2013/0291874A1).
With respect to claim 1, Lesniak substantially discloses a mouthguard (210, fig.28) comprising: an occlusion portion (216) configured to be disposed between and engaged between 
Lesniak substantially discloses the invention as claimed except the protection portion configured to be disposed laterally and anteriorly relative to the teeth of the wearer, the protection portion comprising: an interior surface configured to face toward the teeth of the wearer; and an exterior surface opposite the interior surface and configured to face away from the teeth of the wearer, at least a portion of the exterior surface being a textured surface. 
Engel however, teaches a dental guard comprising an occlusion portion (where element 24 is located in fig.1) a base (30, fig.7) a protection portion or an upright wall (60, fig.4); the protection portion comprising: an interior surface (the inner surface of the inner wall where elements 76 and 84 is located in fig.6) configured to face toward the teeth of the wearer; and an exterior surface or anterior portion (32, fig.3) opposite the interior surface and configured to face away from the teeth of the wearer, at least a portion of the exterior surface being a textured surface (where element 40 is located in figs.3-4).
In view of the teachings of Engel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protection portion of Lesniak by incorporating a protection portion comprising configured to be disposed laterally and anteriorly relative to the teeth of the wearer, the protection portion comprising: an interior 
With respect to claim 2, the combination of Lesniak/Engel substantially discloses the invention as claimed.  Engel further teaches the textured surface comprises a plurality of recesses (42, fig.5).
With respect to claim 3, the combination of Lesniak/Engel substantially discloses the invention as claimed.  Engel further teaches the plurality of recesses each comprise at least one of a hexagon shape and a circle shape (as shown in fig.5).
With respect to claim 4, the combination of Lesniak/Engel substantially discloses the invention as claimed.  Engel further teaches another portion of the exterior surface is a smooth surface (surface above element 40; the circumferential portion where element 27 is located in fig.3). 
With respect to claim 5, the combination of Lesniak/Engel substantially discloses the invention as claimed.  Engel further teaches another portion of the exterior surface is a smooth surface (surface above element 40; the circumferential portion where element 27 is located in fig.3). 
	With respect to claim 6, the combination of Lesniak/Engel substantially discloses the invention as claimed except the textured surface has a first waviness height, the smooth surface has a second waviness height, and the second waviness height is less than the first waviness height.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the textured surface has a first waviness height, the In re Aller, 105 USPQ 233.
	With respect to claim 7, the combination of Lesniak/Engel substantially discloses the invention as claimed except the first waviness height is greater than or equal to 0.3 mm and the second waviness height is less than 0.3 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the textured surface such that the first waviness height is greater than or equal to 0.3 mm and the second waviness height is less than 0.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 8, e combination of Lesniak/Engel substantially discloses the invention as claimed.  Engel further teaches the smooth surface is a first smooth surface, and the exterior surface or anterior portion (32, fig.3) comprises: a left posterior portion comprising the first smooth surface; a right posterior portion comprising a second smooth surface (as shown in figs.3-4, right (at element 20) and left (at element 27) portions); and an anterior portion (40, fig.7) coupling the left posterior portion to the right posterior portion, the anterior portion comprising the textured surface (as shown in figs.3-4 and 7).
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak/Engel as applied to claim 1 above, and further in view of Farrell U.S. Publication No. (2014/0352704 A1).

Farrell however, teaches an oral appliance comprising a base member with a generally U shaped body (abstract) and a protection portion (where element 12 is located) configured to be disposed laterally and anteriorly relative to the teeth of the wearer, the protection portion comprising: an interior surface configured to face toward the teeth of the wearer; and an exterior surface opposite the interior surface and configured to face away from the teeth of the wearer, wherein the protection portion further comprises a plurality of through holes or breathing holes (30) extending from the interior surface to the exterior surface.
In view of the teachings of Farrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protection portion of Lesniak/Engel by incorporating a plurality of through holes extending from the interior surface to the exterior surface in order to assist in breathing.
With respect to claim 10, the combination of Lesniak/Engel/Farrell substantially discloses the invention as claimed.  Farrell further teaches at least some of the plurality of through holes or breathing holes are arranged in a row (as shown in fig.1). 
With respect to claim 11, the combination of Lesniak/Engel/Farrell substantially discloses the invention as claimed except at least some of the plurality of through holes are arranged in a column.  It would have been an obvious matter of design choice to make the arrange the plurality of holes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In re Dailey et al., 149 USPQ 47.
	With respect to claim 14, the combination of Lesniak/Engel/Farrell substantially discloses the invention as claimed except the plurality of through holes comprises: a first row of through holes; and a second row of through holes disposed inferiorly to the first row of through holes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange the plurality of holes in a first and second rows, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 13 and 16-24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to fail to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 13 and 16-24 which recite 
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in the aforementioned claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786